            Case 2:20-cv-04320-JMG Document 11 Filed 12/14/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARIF ALI, aka                               :
RAYMOND SHELTON                               :
     Plaintiff,                               :
                                              :
       v.                                     :    CIVIL ACTION NO. 20-CV-4320
                                              :
COMMISSIONER BLANCHE                          :
CARNEY, et al.                                :
    Defendants.                               :
                                              ORDER

       AND NOW, this 14th day of December, 2020, upon consideration of Plaintiff Sharif Ali,

aka Raymond Shelton’s Motion to Proceed In Forma Pauperis (ECF No. 1, 8), Prisoner Trust

Fund Account Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       Sharif Ali, aka Raymond Shelton, #710025, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Philadelphia Industrial Correctional Center or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Ali’s

inmate account; or (b) the average monthly balance in Ali’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Ali’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Ali’s inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.
            Case 2:20-cv-04320-JMG Document 11 Filed 12/14/20 Page 2 of 3




       3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Philadelphia Industrial Correctional Center.

       4.       The Complaint is DEEMED filed.

       5.       For the reasons stated in the Court’s Memorandum, certain claims in the

Complaint are DISMISSED WITH PREJUDICE, and other claims are DISMISSED

WITHOUT PREJUDICE, for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

as follows:

                a. All claims based on grievances, individual capacity claims under RLUIPA,

                   the First Amendment retaliation claim against Defendant Carney, and all

                   claims based on visitation are DISMISSED WITH PREJUDICE.

                b. All official capacity claims (other than an official capacity claim under

                   RLUIPA, deemed to be a claim against the City of Philadelphia), claims based

                   on access to the prison law library claim, claims based on the inability to

                   exercise unshackled, and due process claims based upon Ali’s continuing to

                   be housed in segregation, are DISMISSED WITHOUT PREJUDICE and

                   with leave to file an amended complaint.

       6.       The Clerk of Court is directed to SEND Ali a blank copy of the Court’s standard

form complaint for prisoners to use to file a complaint bearing the above civil action number. 1

       7.       Ali is given thirty (30) days to file an amended complaint if he chooses to do so

and in the event he can allege additional facts to reassert the claims dismissed without prejudice.

Any amended complaint shall identify all defendants in the caption of the amended complaint in




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.

                                                 2
               Case 2:20-cv-04320-JMG Document 11 Filed 12/14/20 Page 3 of 3




addition to identifying them in the body of the amended complaint, shall state the basis for Ali’s

claims against each defendant, and shall bear the title “Amended Complaint” and the case

number 20-4320. If Ali files an amended complaint, his amended complaint must be a complete

document that includes all the bases for Ali’s claims, including claims that the Court has not yet

dismissed if he seeks to proceed on those claims. Claims that are not included in the amended

complaint will not be considered part of this case. When drafting his amended complaint, Ali

should be mindful of the Court’s reasons for dismissing his claims as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

          8.       Should Ali choose not to file an amended complaint and stand on his Complaint

as originally submitted, the Court will direct service of his initial Complaint and ONLY his First

Amendment Free Exercise claim, his official capacity RLUIPA claim (deemed to be a claim

against the City of Philadelphia), and his First Amendment retaliation claim against Defendant

Martin will proceed and be served on the appropriate Defendants.

          9.        Ali may also notify the Court that he seeks to proceed on these claims rather

than file an amended complaint. If he files such a notice, Ali is reminded to include the case

number for this case, 20-4320.

          10.      The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if summonses are

issued.

                                                BY THE COURT:


                                                          /s/ John M. Gallagher
                                                JOHN M. GALLAGHER, J.




                                                    3
